Citation Nr: 0623911	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-04 060	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for allergic rhinitis with enlarged tonsils.

2.  Entitlement to a disability rating in excess of 10 
percent for sinusitis with sinus headaches, prior to May 13, 
2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1997 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Since the RO issued its decision, the veteran 
has moved and now resides in the jurisdiction of the RO in 
Reno, Nevada, which certified his appeal to the Board. 

The Board REMANDS the claim of entitlement to a disability 
rating in excess of 10 percent for sinusitis with sinus 
headaches, prior to May 13, 2002, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no evidence that the veteran has nasal polyps.


CONCLUSION OF LAW

The criteria for assigning an initial disability rating in 
excess of 10 percent for allergic rhinitis with enlarged 
tonsils have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic 6522 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R § 3.159 
(2005), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA's notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letter dated in June 2001.  This notice informed the veteran 
of the type of evidence needed to substantiate his claims of 
service connection, that is, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  It also informed the veteran that VA would obtain 
service records, VA records, and records of other Federal 
agencies and advised him to submit private medical records.  
It indicated that, with the veteran's authorization, VA would 
obtain any such records on his behalf.  Therein, the RO asked 
the veteran to submit evidence, which would include that 
which was in his possession.  This notice included the 
general provision for the effective date to be assigned 
claims for service connection, that is, the date of receipt 
of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and, except for a failure to 
discuss ratings initially assigned service-connected 
disabilities, of Dingess v. Nicholson, 19 Vet. App. 473. 

Since the veteran appealed the initial ratings assigned his 
service-connected disabilities, the RO provided him 
information on such ratings in a statement of the case, as 
required by 38 U.S.C.A. § 7105(d) (West 2002).  Any defect in 
the June 2001 notice with regard to the degree of disability 
assignable under Dingess at 19 Vet. App. 473 has therefore 
not prejudiced the veteran in the disposition of the claim 
being decided.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO associated the 
veteran's service medical records and VA and non-VA records 
with the claims file.  As well, the RO afforded the veteran 
VA examinations in July 2001, November 2003, and March 2005.  
As the veteran has not identified any additional evidence to 
secure, VA need not further assist the veteran to comply with 
the duty to assist.



II.  Analysis of Claim

Under 38 U.S.C. § 7104 (West 2002), Board decisions must be 
based on the entire record, with consideration given to all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant.  The United 
States Court of Appeals for the Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The claim for an initial higher evaluation for allergic 
rhinitis with enlarged tonsils originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 30 percent rating is provided for allergic or vasomotor 
rhinitis with polyps. Without polyps, but with greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side a 10 percent rating is 
provided.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

VA examinations conducted in July 2001, November 2003, and 
March 2005 are absent any findings pertaining to nasal 
polyps.  Indeed, the report of the July 2001 examination only 
indicated that there was marked swelling of the right nostril 
and moderate swelling of the left nostril.  In the November 
2003 examination report, the examiner specifically stated 
that he was not able to see any nasal polyps.  He merely 
indicated that the veteran had had a history of nasal polyps 
that could be contributing to his current symptoms.  On 
examination in March 2005, the veteran had hypertrophy of 
both inferior turbinates on both sides, each with 50 to 60 
percent obstruction.  There was no indication as to the 
presence of polyps.  Treatment records received from the San 
Diego VA Medical Center (VAMC) and C.J., M.D., similarly show 
continuing complaints of nasal congestion and discharge and 
partial obstruction of the nasal passages, but include no 
reference to nasal polyps.  In other words, there is no 
indication that any VA or private physician has identified 
the presence of nasal polyps, which is required for an 
increased rating for the veteran's service-connected allergic 
rhinitis with enlarged tonsils.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for allergic rhinitis with enlarged tonsils is 
denied.


REMAND

In a June 2002 rating decision, the RO assigned the veteran's 
sinusitis with sinus headaches an initial 10 percent rating, 
after granting service connection for the same.  The 
effective date of the award was April 29, 2001, which was the 
veteran's service discharge date.  The veteran filed a notice 
of disagreement (NOD) with this decision in October 2002.  
Thereafter, by rating decision dated January 2004, the RO 
increased the rating assigned the sinusitis to 50 percent.  
As a 50 percent rating is the maximum schedular rating 
available under Diagnostic Code 6512, the RO indicated that 
the award represented a complete grant of the benefit sought 
and did not furnish the veteran with a statement of the case.  
See 38 C.F.R. § 19.26 (2005).  However, the effective date of 
the increase was May 13, 2002, rather than April 29, 2001.  
This action created a "staged" rating (entitlement to an 
initial disability rating in excess of 10 percent, prior to 
May 13, 2002) that is subject to the veteran's October 2002 
NOD.  See Fenderson.  In light of this fact, VA must furnish 
the veteran a statement of the case on this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the 
following action:

Send the veteran a statement of the case 
that contains all laws and regulations 
pertinent to the issue of entitlement to 
a disability rating in excess of 10 
percent for sinusitis with sinus 
headaches, prior to May 13, 2002.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
return the claim to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. J. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


